      Case 5:20-cv-00035 Document 27 Filed on 03/31/20 in TXSD Page 1 of 1
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                           March 31, 2020
                       UNITED STATES DISTRICT COURT
                                                                         David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                             LAREDO DIVISION

SYLVIA BRUNI, et al.,                    §
                                         §
         Plaintiffs,                     §
VS.                                      § CIVIL ACTION NO. 5:20-CV-35
                                         §
RUTH HUGHS, in her official              §
capacity as the Texas Secretary          §
of State,                                §
                                         §
         Defendant.

                                     ORDER

       Plaintiffs’ Unopposed Motion for Leave to Exceed Page Limit (Dkt. No. 18) is

GRANTED.

       It is so ORDERED.

       SIGNED March 31, 2020.


                                         ___________________________________
                                         Marina Garcia Marmolejo
                                         United States District Judge
